Citation Nr: 1628012	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for myoclonus, to include on a secondary basis.

2. Entitlement to a rating in excess of 10 percent for left knee strain.

3. Entitlement to a rating in excess of 10 percent for left hip strain.

4. Entitlement to a rating in excess of 10 percent for right hip strain.

5. Entitlement to a rating in excess of 10 percent for meniscotomy scar, left knee.

6. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Board hearing took place in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, for the claim of service connection for myoclonus, private treatment records show that the myoclonic condition is psychogenic in nature.  See January 2010 records.  The Veteran reported the onset of these jerking and involuntary movements during physical therapy in 2009.  The Veteran's claims file does not appear to include records from this physical therapy.  Treatment shortly after the onset suggested the diagnosis of spinal myoclonus.  See June 2009 treatment.  However, multiple subsequent tests, including MRI and EEG, did not support a physiological cause of the myoclonus.  See S&W records, Neurology Consultants records.  During a January 2010 evaluation, the Veteran reported that the physical therapy was completed at a holistic medicine facility, where he was told that participation in therapy might trigger past memories and emotions.  He noted that he did experience such symptoms during the treatment.  The physical therapy was treatment for the Veteran's service-connected knee and hip disabilities.  An opinion is needed to determine if medical science supports the idea that physical therapy could cause psychogenic myoclonus. 

With respect to the hip disabilities, the Veteran reported having more pain in his hips than he did at the time of the last VA examination.  See Board hearing.  During the October 2012 examination, the Veteran reported flare-ups in symptoms.  A new examination is needed to ensure an accurate representation of the disability picture and also to allow the examiner to discuss any additional limitation during flare-ups.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Similarly, regarding the left knee disability, the Veteran reported daily flare-ups during the February 2013 examination and the examiner did not discuss whether the flare-ups caused additional limitation of motion.  Also, the 2013 examiner could not provide range of motion, stability, or other results because of the jerking, myoclonus symptoms.  An additional examination is necessary to accurately evaluate the Veteran's disability picture.  See Mitchell, 25 Vet. App. at 33, 43.  The TDIU claim is intertwined with the increased rating claims and is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and sign a waiver for records from the holistic medical facility that provided the physical therapy when his myoclonic symptoms began.  Make all reasonable attempts to obtain those records.

2. Then, forward the claims file to a VA examiner to provide an opinion on the Veteran's myoclonic disorder and address the following questions.  An examination should be scheduled only if the examiner deems necessary.

a. Does current medical science at least as likely as not support the notion that physical therapy caused the Veteran's psychogenic myoclonus?

Consider all relevant lay and medical evidence, including the Veteran's report of onset of symptoms during the therapy and the warning from the facility that therapy could trigger past memories and emotions. 

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for appropriate examinations for his left knee and hips.  The examiner(s) should complete all appropriate testing, document the Veteran's results and his description of his signs and symptoms, and address the following:  

a. In the February 2013 examination, the Veteran reported daily flare-ups in his left knee disability.  The examiner should express an opinion on whether pain could significantly limit functional ability during any current flare-ups and flare-ups at the time of the 2013 examination.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   The examiner should also indicate any occupational limitations that the left knee symptoms would be expected to cause, such as inability to engage in prolonged standing, prolonged walking, lifting, etc.

b. In the October 2012 examination, the Veteran reported daily flare-ups in his hip disabilities.  The examiner should express an opinion on whether pain could significantly limit functional ability during any current flare-ups and flare-ups at the time of the 2012 examination.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   The examiner should also indicate any occupational limitations that the left knee symptoms would be expected to cause, such as inability to engage in prolonged standing, prolonged walking, lifting, etc.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 


							(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




